Citation Nr: 1611496	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-24 357A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder tendonitis.

3.  Entitlement to an initial disability rating in excess of 20 percent for orthopedic residuals of a blast injury to the right hand. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1990 to November 2000, and with the United States Air Force from December 2000 to February 2011.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to a higher initial disability rating for orthopedic residuals of a blast injury to the right hand has been recharacterized to comport with the evidence of record.  Neurological residuals of the Veteran's right hand injury are separately service-connected and are not the subject of the current appeal.  

In June 2014, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's service- orthopedic residuals of a blast injury to the right hand from 10 percent to 20 percent, effective March 1, 2011, the day after his separation from active duty.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his June 2014 and August 2014 substantive appeals, the Veteran asserted that the symptoms of the disabilities on appeal have worsened since he was last afforded a VA examination in March 2011.  Under these circumstances, the Veteran must be afforded new VA examinations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.                 § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In his substantive appeals and in a March 2015 statement, the Veteran indicated that has been treated for the disabilities on appeal by a private physician, Dr. E.C., and that he has received treatment for his left shoulder symptoms at the Andrews Institute in Gulf Breeze, Florida.  These records must be obtained, pending any necessary release from the Veteran, as they are likely relevant to the appeal.  38 C.F.R. § 3.159(c)(1).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since February 2015. 

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA doctors who have treated him for the disabilities on appeal, including Dr. E.C. and physicians at the Andrews Institute, Gulf Breeze, Florida.   

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination of his right hand and fingers by an appropriate medical professional. The entire record must be reviewed by the examiner. 

The examiner is to identify all orthopedic residuals of the November 1997 blast injury to the Veteran's right hand, including, but not limited to, partial amputation of the 3rd and 5th digits and favorable ankylosis of the 4th digit.  Range of motion testing of all digits, including the thumb, must be accomplished.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

 4.  Schedule the Veteran for a VA examination of his left shoulder by an appropriate medical professional. The entire record must be reviewed by the examiner.  

After eliciting a history of the Veteran's left shoulder symptoms and their impact on his occupational and daily functioning, the examiner is to assess the severity of the Veteran's service-connected left shoulder disability.  Range of motion testing must be accomplished.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically. 

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his service-connected bilateral pes planus and bilateral plantar fasciitis.

After eliciting a history of the Veteran's foot symptoms and their impact on his occupational and daily functioning, the examiner is to conduct an appropriate clinical examination to assess the severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis.  

The examiner should state whether the Veteran's foot disorder is most accurately characterized as mild, moderate, severe, or pronounced.

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




